Case 1:20-cv-05720-AT Document 26 Filed 11/20/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
JOSUE PAGUADA, on behalf of himself and all DOC # —_.
others similar situated, DATE FILED: _11/20/2020

Plaintiff,

-against- 20 Civ. 5720 (AT)

HOMECLICK LLC, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On November 20, 2020, Plaintiff filed supporting documentation for a motion for default
judgment. ECF Nos. 20-23. That documentation did not comply with Rule ITI(M) and
Attachment A of the Court’s Individual Practices in Civil Cases, which require, among other
things: (1) a motion brought on by proposed order to show cause; (2) an affidavit or declaration
signed by a party with personal knowledge (i.e. not the attorney in the action except in limited
circumstances), which sets forth a statement of proposed damages and the basis for each element of
damages; (3) a separate affidavit stating the proposed damages and _the basis for each element of
damages, including attorneys’ fees and costs; and (4) a proposed default judgment, a certificate of
default, copies of the pleadings, and the affidavit of service for the summons and complaint, all
attached to the second affidavit.

 

Accordingly, by December 20, 2020, Plaintiff shall submit a renewed motion for default
judgment that complies with the Court’s Individual Practices in Civil Cases. The conference
scheduled for November 23, 2020 is ADJOURNED sine die.

SO ORDERED.

Dated: November 20, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
